Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
1.	A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant' s submission filed on 8/15/2022 has been entered.

Claim Status
2.	Claims 1-16 have been cancelled. Newly added claims 22-24 have been entered.


Claim Rejections – 35 USC 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

4.	Claims 17-24 are rejected under 35 USC 103 as being unpatentable over Burroughs (US 9,381,420) in view of Surane (US 2018/0075392).
With respect to claim 17, Burroughs teaches receiving, at a computer via a sports social media application (fig. 27-35, which disclose an application containing sports and athletic-related instructions), data indicating a test to be performed by a basketball player associated with the computer (col. 3, lines 34-37 & fig. 32, “prompting the user to perform a drill”); initiating the test based on the data (fig. 27 & col. 25, lines 11-17, which disclose prompting the user to start a session based on data collected during previous drills); capturing video of the basketball player performing the test (col. 29, lines 40-44, which discloses capturing video of the user performing the physical activity); and sending, by the computer, the test performance data via the sports social media application (col. 26, lines 54-61, col. 27, lines 1-6, & fig. 13-15, which disclose receiving metric data on mobile device applications from the computer collecting performance metric data corresponding to the outcome of drills that the user was prompted to perform).
Burroughs does not explicitly teach generating test performance data based on the video.
Surane further teaches generating test performance data based on the video (par [0049], lines 13-18 & [0059], lines 15-25, which discloses captured video and audio related to test performance and evaluation scores pertaining to video of an athlete performing athletic feats).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Surane within the sports related data collection embodiment of Burroughs to provide the predictive result of improving upon conveying athletic data upon performing analysis of a user’s athletic performance when allowing a plurality of in-person scouts to collect, analyze and monitor the automatically captured metrics and physical data performed by an analyzed user performing physical activity (disclosed in par [0004], lines 1-10 of Surane), which would provide the disclosure of Burroughs with the ability to receive accurate analysis, rating of performance, and suggestions from several remote, living personnel assigned to analyze the user’s athletic performance, as opposed to relying on a server or computer for providing feedback to the user using estimated data and predictions based on previous athletic sessions of the user (as disclosed in col. 15, lines 12-31 of Burroughs).
With respect to claim 18, Burroughs and Surane teach the limitations of claim 17. 
Burroughs further teaches generating audible instructions based on the data, wherein the data is received from a first device (col. 11, lines 30-39 & col. 14, lines 4-15, which disclose the user receiving audio information output from a separate computer corresponding to the user’s physical activities and movements detected by the separate computer and corresponding to data collected from the user performing the physical activity), and wherein the test performance data is sent to a second device (col. 9, lines 46-57, which discloses communicating obtained athletic data to other devices).
With respect to claim 19, Burroughs teaches a computer-readable storage device storing instructions (fig. 1B, ‘108) that, when executed, cause a computer to perform operations comprising:
receiving data indicating a test to be performed by a basketball player associated with the computer (col. 3, lines 34-37 & fig. 32, “prompting the user to perform a drill”); initiating the test based on the data (fig. 27 & col. 25, lines 11-17, which disclose prompting the user to start a session based on data collected during previous drills); capturing video of the basketball player performing the test (col. 29, lines 40-44, which discloses capturing video of the user performing the physical activity); and sending, by the computer, the test performance data via the sports social media application (col. 26, lines 54-61, col. 27, lines 1-6, & fig. 13-15, which disclose receiving metric data on mobile device applications from the computer collecting performance metric data corresponding to the outcome of drills that the user was prompted to perform).
Burroughs does not explicitly teach generating test performance data based on the video.
Surane further teaches generating test performance data based on the video (par [0049], lines 13-18 & [0059], lines 15-25, which discloses captured video and audio related to test performance and evaluation scores pertaining to video of an athlete performing athletic feats).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Surane within the sports related data collection embodiment of Burroughs to provide the predictive result of improving upon conveying athletic data upon performing analysis of a user’s athletic performance when allowing a plurality of in-person scouts to collect, analyze and monitor the automatically captured metrics and physical data performed by an analyzed user performing physical activity (disclosed in par [0004], lines 1-10 of Surane), which would provide the disclosure of Burroughs with the ability to receive accurate analysis, rating of performance, and suggestions from several remote, living personnel assigned to analyze the user’s athletic performance, as opposed to relying on a server or computer for providing feedback to the user using estimated data and predictions based on previous athletic sessions of the user (as disclosed in col. 15, lines 12-31 of Burroughs).
With respect to claim 20, Burroughs and Surane teach the limitations of claim 19. 
Burroughs further teaches outputting at least one instruction associated with the test (fig. 32 & col. 26, lines 54-61, which disclose prompting the user to perform a drill based on previously collected signature moves), and the at least one instruction determined based on a profile of the basketball player (fig. 15-16, fig. 32 & col. 26, lines 54-61, which disclose the drill command, training and activity challenges being associated with a player’s profile).

With respect to claim 21, Burroughs teaches an apparatus comprising a computer processor and a computer memory (fig. 1B), the computer memory include instructions that, when executed, cause the apparatus to perform operations comprising:
receiving data indicating a test to be performed by a basketball player associated with the computer (col. 3, lines 34-37 & fig. 32, “prompting the user to perform a drill”); initiating the test based on the data (fig. 27 & col. 25, lines 11-17, which disclose prompting the user to start a session based on data collected during previous drills); capturing video of the basketball player performing the test (col. 29, lines 40-44, which discloses capturing video of the user performing the physical activity); and sending the test performance data via the sports social media application (col. 26, lines 54-61, col. 27, lines 1-6, & fig. 13-15, which disclose receiving metric data on mobile device applications from the computer collecting performance metric data corresponding to the outcome of drills that the user was prompted to perform).
Burroughs does not explicitly teach generating test performance data based on the video.
Surane further teaches generating test performance data based on the video (par [0049], lines 13-18 & [0059], lines 15-25, which discloses captured video and audio related to test performance and evaluation scores pertaining to video of an athlete performing athletic feats).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Surane within the sports related data collection embodiment of Burroughs to provide the predictive result of improving upon conveying athletic data upon performing analysis of a user’s athletic performance when allowing a plurality of in-person scouts to collect, analyze and monitor the automatically captured metrics and physical data performed by an analyzed user performing physical activity (disclosed in par [0004], lines 1-10 of Surane), which would provide the disclosure of Burroughs with the ability to receive accurate analysis, rating of performance, and suggestions from several remote, living personnel assigned to analyze the user’s athletic performance, as opposed to relying on a server or computer for providing feedback to the user using estimated data and predictions based on previous athletic sessions of the user (as disclosed in col. 15, lines 12-31 of Burroughs).
With respect to claim 22, Burroughs and Surane teach the limitations of claim 21. 
Burroughs further teaches outputting at least one instruction associated with the test (fig. 32 & col. 26, lines 54-61, which disclose prompting the user to perform a drill based on previously collected signature moves), and the at least one instruction determined based on a profile of the basketball player (fig. 15-16, fig. 32 & col. 26, lines 54-61, which disclose the drill command, training and activity challenges being associated with a player’s profile).
With respect to claim 23, Burroughs and Surane teach the limitations of claim 21. 
Burroughs further teaches generating audible instructions based on the data (col. 11, lines 30-39 & col. 14, lines 4-15, which disclose the user receiving audio information output from a separate computer corresponding to the user’s physical activities and movements detected by the separate computer and corresponding to data collected from the user performing the physical activity).

With respect to claim 24, Burroughs and Surane teach the limitations of claim 17. 
Burroughs further teaches outputting at least one instruction associated with the test (fig. 32 & col. 26, lines 54-61, which disclose prompting the user to perform a drill based on previously collected signature moves), and the at least one instruction determined based on a profile of the basketball player (fig. 15-16, fig. 32 & col. 26, lines 54-61, which disclose the drill command, training and activity challenges being associated with a player’s profile).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RANDY A SCOTT/Primary Examiner, Art Unit 2439
20200831